  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 1 of 14 PageID# 340




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


CARRIE THOMAS,

                        Plaintiff,

                                                       Civil Action No. 3:20-CV-446-HBH

RAJAH WALTHALL,et aL,

                        Defendants.


                                  MEMORANDUM OPINION
                         (Granting Defendants' Motions to Dismiss)

        This matter is before the Court on three Motions: Rajah WalthalPs("Walthall")

Motion to Dismiss(BCF No. 24); the Piedmont Regional Jail Authority("PRJA")and

James H. Davis'("Davis") Motion to Dismiss(BCF No. 28); Carrie Thomas'

("Plaintiff) Motion to Continue and Reset Deadlines(BCF No. 38).^ In the Amended

 Complaint filed on July 27,2020(BCF No. 20), Plaintiff alleges that Davis,PRJA,

 Walthall, and four unknown officers ("John Does 1-4") violated her constitutional rights.

The parties filed memoranda supporting their respective positions and the Motions are

ripe for review. The Court will dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the Court, and oral argument




' Plaintiffs counsel states that he is having difficulty contacting his client and Plaintiff is unable
to be deposed in the near future; consequently, the case will not be on track with the current
February trial date. As this Court will entirely dispose ofthe Amended Complaint, the Court
will deny as moot the Motion to Continue and Reset Deadlines.
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 2 of 14 PageID# 341




would not aid in the decisional process. See E.D. Va. Local Civ. R. 7(J). For the

foregoing reasons, the Court will dismiss the Amended Complaint.

                                   1. BACKGROUND


       Plaintiff was incarcerated at PRJA when, on June 3,2017,Plaintiff was escorted

from her cell by Walthall and John Does 1-4 for her medication distribution. (ECF

No. 20      5, 15.) While waiting for her medicine, Walthall and John Does 1-4 told

Plaintiff to turn around and face the wall. {Id. 16.) Despite complying with their

request. Plaintiff alleges that the correctional officers pulled on her arms, rupturing and

breaking her right arm and elbow before handcuffing her. {Id.       17-20,27.) While

Plaintiff allegedly complained of pain during both the initial struggle and prior to

receiving medical treatment. Plaintiff did not receive medical treatment as her arm

swelled over the course ofthe following three days. {Id. fl 22,29-30.) Plaintiff

maintains that PRJA ignored her pleas for help. {Id. 131.)

         Moreover, Plaintiff contends that PRJA knew or should have known that Walthall

and John Does 1-4 had dangerous propensities based on prior unlawful conduct and

excessive force. {Id. H 28.) She further claims that Walthall and John Does 1-4 were

unconcerned with the consequences oftheir actions. {Id. fl 25-26.) In addition,

according to the Amended Complaint, because PRJA did not investigate the matter.

Defendants purportedly "consider violat[ing] rights and inflicting violence upon a non-

threatening inmate to be standard procedure" consistent with PRJA's custom, policy and

practice. {Id. ^ 26.)

         Plaintiff brings five claims against Defendants. Pursuant to 42 U.S.C. § 1983

                                              2
  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 3 of 14 PageID# 342




("§ 1983"), Plaintiff advances two counts of excessive force in violation ofthe Fourth,

Eighth, and Fourteenth Amendments against Walthall(Count I) and John Does 1-4

(Count II). Plaintiff claims a § 1983 Monell violation against PRJA and Davis(Count

III) for promulgating a policy or custom that led to Plaintiffs injuries. Plaintiff brings a

§ 1983 claim against Davis in his capacity as a supervisor ofthe officers(Count IV).

Finally, Plaintiff asserts a § 1983 claim against all Defendants for denial of medical care

pursuant to the Eighth Amendment(Count V).

       Walthall, PRJA,and Davis filed Motions to Dismiss Plaintiffs Amended

Complaint as it pertains to them for failure to state a claim. In his Motion, Walthall

asserts that Count I should be dismissed because placing a prisoner in handcuffs is not

punishment and does not rise to the level of cruel and unusual punishment. (ECF

No. 25.) Furthermore, Walthall states that Count V should be dismissed with respect to

him because Plaintiff does not allege any specific wrongdoing on his part. (Id at 12.)

Davis and PRJA also challenge the sufficiency ofPlaintiffs pleadings, contending

Plaintiff neither has alleged a custom or policy nor sufficient facts to demonstrate

supervisory liability. (ECF No. 29.)

                             IL STANDARD OF REVIEW

       "In reviewing a motion to dismiss for failure to state a claim,[a court] must

'accept as true all ofthe factual allegations contained in the complaint and draw all

reasonable inferences in favor ofthe plaintiff.'" Ray v. Roane,948 F.3d 222,226(4th

Cir. 2020)(quoting King v. Rubenstein, 825 F.3d 206,212(4th Cir. 2016)). A motion

under Federal Rule of Civil Procedure 12(b)(6)"does not resolve contests surrounding

                                              3
  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 4 of 14 PageID# 343




facts, the merits of a claim, or the applicability of defenses." Tobey v. Jones, 706 F.3d

379, 387(4th Cir. 2013)(quoting Republican Party ofN.C. v. Martin,980 F.2d 943,952

(4th Cir. 1992)). "A complaint need only 'give the defendant fair notice of what the ...

claim is and the grounds upon which it rests.'" Ray,948 F.3d at 226 (alteration in

original)(quoting Tobey, 706 F.3d at 387). However, a "complaint must provide

'sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.'" Turner v. Thomas,930 F.3d 640, 644(4th Cir. 2019){(\noimgAshcroftv. Iqbal,

556 U.S. 662,678(2009)). "Allegations have facial plausibility 'when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.'" Tobey, 706 F.3d at 386(quoting Iqbal,

556 U.S. at 679). A court, however,"need not accept legal conclusions couched as facts

or unwarranted inferences, unreasonable conclusions, or arguments." Turner, 930 F.3d at

644(quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).
                                      III. DISCUSSION


       To state a viable claim under § 1983, a plaintiff must allege that a person acting

under the color ofstate law deprived him of either a constitutional right or a right

conferred by a law ofthe United States. Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653,658(4th Cir. 1998). "[Section] 1983 is not itself a source

ofsubstantive rights, but merely provides a method for vindicating federal rights

elsewhere conferred .... The first step in any such claim is to identify the specific

constitutional right allegedly infringed." Albright v. Oliver, 510 U.S. 266,271 (1994)

(internal quotations omitted). Plaintiff brings several claims stemming firom two

                                                4
  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 5 of 14 PageID# 344




constitutional injuries: first, that the officers utilized excessive force in detaining her and,

second, that she was denied medical care.

       A. Excessive Force Claims


       Plaintiff claims that the defendant officers utilized excessive force in violation of

her constitutional rights under the Fourth, Eighth, and Fourteenth Amendments. While

each ofthese amendments protect a person's right to be free from excessive force, the

Fourth, Eighth, and Fourteenth Amendments apply in different contexts. The Fourth

Amendment is only applicable to "excessive force claim[s] aris[ing] in the context of an

arrest or investigatory stop ofa free citizen." Graham v. Connor,490 U.S. 386, 394

(1989). The Fourteenth Amendment only permits pretrial detainees to allege excessive

force claims pursuant to the Due Process Clause. Kingsley v. Hendrickson, 576 U.S. 389,

400(2015). Convicted prisoners can bring excessive force claims only pursuant to the

Cruel and Unusual Punishment Clause ofthe Eighth Amendment. Id. In this case.

Plaintiff was an inmate at PRJA at the time she was allegedly subjected to excessive

force. (ECF No.20 H 5.) Accordingly,Plaintiff cannot bring claims pursuant to the

Fourth and Fourteenth Amendments and the Court will dismiss all claims insofar as

Plaintiff alleges a claim under the Fourth and Fourteenth Amendments. The Court's

analysis ofPlaintiffs excessive force claims is thus limited to the Eighth Amendment.

       The Eighth Amendment prohibits cruel and unusual punishment. U.S. CONST.

VIII. In the prison context, the Eighth Amendment "protects inmates from inhumane

treatment and conditions while imprisoned." Williams v. Benjamin, 11 F.3d 756, 761

(4th Cir. 1996). "An inmate's Eighth Amendment claim involves a subjective component

                                               5
  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 6 of 14 PageID# 345




and an objective component."       v. Shreve, 535 F.3d 225, 238(4th Cir. 2008). The

analysis "necessitates inquiry as to whether the prison official acted with a sufficiently

culpable state of mind (subjective component)and whether the deprivation suffered or
injury inflicted on the inmate was sufficiently serious(objective component)." Williams,

11 F.3d at 761. An injury is sufficiently serious if it rises above the level ofde minimus

harm. Hudson v. McMillian, 503 U.S. 1, 9-10(1992). However,the subjective

component is a much more demanding standard. Williams,77F.3dat761. The "state of
mind required ...is 'wantonness in the infliction of pain.'" Iko, 535 F.3d at 239(quoting
Whitley, 475 U.S. 312, 322(1986)). Whether such wantonness can be established

"ultimately turns on whether force was applied in a good faith effort to maintain or

restore discipline or maliciously and sadistically for the very purpose ofcausing harm."

Whitley, 475 U.S. at 320-21 (internal quotation marks omitted).

       Here,Plaintiff satisfies the objective component. Plaintiff alleges that Walthall

broke her right arm and ruptured her right elbow, which is an injury that rises above de

minimus harm. (ECF No. 20.fl 20-23.) However,Plaintiffs allegations do not satisfy

the subjective component. Plaintiff maintains that the injury occurred as Walthall placed

Plaintiff in handcuffs. {Id,) Plaintiff simply states that Walthall restrained her in

handcuffs "with a devoid indifference to human welfare and conscious disregard for

[Plaintiff's safety" and acted "intentionally, with malice and knowing disregard for

Plaintiffs clearly established constitutional rights, and not for any legitimate penological

purpose."{Id. fl 39, 41.) Placing a prisoner in handcuffs does not violate the clearly

established rights of a prisoner. "[Mjaintaining institutional security and preserving

                                              6
  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 7 of 14 PageID# 346




internal order and discipline are essential goals that may require limitation or retraction of

the retained constitutional rights" of a convicted prisoner, requiring that courts defer to

prisons to best determine how to preserve internal order. See Bell v. Wolfish, 441 U.S.

520, 546-47(1979). As it stands. Plaintiff pled insufficient facts to show a "wantonness

in the infliction of pain." See Iko, 535 F.3d at 239. The Amended Complaint is devoid of

relevant facts to support her conclusion that Walthall acted with malice and did not have

a legitimate penological purpose to restrain her. As such, the Court will dismiss Count I

ofPlaintiffs Amended Complaint without prejudice.

       Next,Plaintiff contends that PRJA,through Davis as its chief policymaker and the

officers' supervisor, should be held liable for the officers' alleged use of excessive force

against her. (ECF No. 20 fl 58-69.) A public official is liable for the acts of his

subordinates under § 1983 ifthe plaintiff demonstrates a supervisor's indifference or tacit

authorization of a subordinate's misconduct. Shaw v. Stroud, 13 F.3d 791, 798(4th Cir.

1994). To establish supervisory liability, a plaintiff must show that(1)the supervisor

knew that the subordinate acted in a way that "posed a pervasive and unreasonable risk of

constitutional injuiy,"(2)the supervisor's response was deliberately indifferent, and(3)

the supervisor's inaction and the constitutional injury were causally connected. Id. The

first element requires a plaintiffto show that "(1)the supervisor's knowledge of(2)

conduct engaged in by a subordinate(3) where the conduct poses a pervasive and

unreasonable risk of constitutional injury to the plaintiff." Id. For a risk to be considered

pervasive and unreasonable "requires evidence that the conduct is widespread, or at least

has been used on several different occasions and that the conduct engaged in by the

                                              7
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 8 of 14 PageID# 347




subordinate poses an unreasonable risk of harm of constitutional injury." Id. Under the

second element, a "plaintiff assumes a heavy burden of proof in establishing deliberate

indifference" and must establish that the supervisor failed to act in the face ofknown

widespread abuses. Id. The third element requires that a plaintiff demonstrate an

"affirmative causal link" between the supervisor's inaction and the harm suffered by the

plaintiff. Id.

       Plaintiff fails to establish supervisor liability under § 1983. First, as previously

noted. Plaintifffails to allege a viable cause of action that the officers utilized excessive

force to detain her and thus carmot show that Davis knew of any unconstitutional acts.

Plaintiff alleges that Davis is liable as he "is responsible for the implementation and

promulgation of official policies for PRJA" and that the officers were inadequately

trained regarding handcuffing of non-threatening inmates. (ECF No 20           60-63.)

However, conspicuously absent fi*om the Amended Complaint are other incidents of

PRJA officers improperly handcuffing inmates due to inadequate training and that Davis

was aware ofsuch inadequacies. Plaintiff solely relies on her isolated experience to

establish that the officers acted in a way that constituted a pervasive and unreasonable

risk and that Davis was aware ofsuch risk. Plaintiffs allegations do not satisfy any

element ofsupervisory liability. See Shaw, 13 F.3d at 799. Therefore, the Court will

dismiss Count IV ofPlaintiffs Amended Complaint without prejudice.

       Plaintiff also argues that PRJA and Davis are liable for Plaintiffs injuries under

Monell V. Department ofSocial Services, 436 U.S. 658(1986). Under Monell, a

municipality may be liable for the acts of its employees "when execution of a

                                               8
  Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 9 of 14 PageID# 348




government's policy or custom, whether made by its lawmakers or by those whose edicts

or acts may be fairly said to represent official policy, inflicts the injury." Id. at 694. An

isolated incident is insufficient to establish a policy or custom. Lytle v. Doyle, 326 F.3d

463,473(4th Cir. 2003)("[Ijsolated incidents of unconstitutional conduct by subordinate

employees are not sufficient to establish a custom or practice for § 1983 purposes.

Rather, there must be numerous particular instances of unconstitutional conduct in order

to establish a custom or policy.")(internal citations and quotations omitted).

       A municipality may also be liable for failing to train, supervise, or discipline its

employees. Connickv. Thomson,563 U.S. 51,61 (2011)("In limited circumstances, a

local government's decision not to train certain employees about their legal duty to avoid

violating citizens' rights may rise to the level of an official government policy for

purposes of§ 1983.") The failure to train must "amount[] to deliberate indifference to

the rights ofpersons with whom the police come into contact." City ofCanton v. Harris,

489 U.S. 378, 388(1989). '"[Djeliberate indifference' is a stringent standard offault,

requiring proofthat a municipal actor disregarded a known or obvious consequence of his

action." Bd. ofComm'rs ofBryan Cty. v. Brown,520 U.S. 397,410(1997). To present a

viable failure to train claim, there ordinarily must be a pattern of constitutional violations

to prove deliberate indifference. Connick, 563 U.S. at 62("Without notice that a course

oftraining is deficient in a particular respect, decisionmakers can hardly be said to have

deliberately chosen a training program that will cause violations of constitutional

rights."). Canton left "open the possibility that,'in a narrow range ofcircumstances,' a

pattern ofsimilar violations might not be necessary to show deliberate indifference." Id.

                                              9
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 10 of 14 PageID# 349




at 63; Canton,489 U.S. at 390 n.lO (suggesting a city's decision to arm officers with

firearms without training regarding the constitutional limitations on the use of deadly

force could be characterized as deliberate indifference). "The vast majority of cases,

however, do not involve issues as complex as the constraints on the use oflethal force,

and rarely is the lack oftraining in an area so likely to result in a violation of a

constitutional right." Willis v. Blevins, 966 F. Supp. 2d 646,665(2013).

       Plaintiff here fails to present other similar incidents of misconduct at PRJA.

Plaintiff relies on the isolated incident and the lack of disciplinary measures taken against

the officers to infer that PRJA had a policy or custom ofimproperly training, supervising,

and disciplining ofthe officers. Moreover, as stated above,the officers' actions as

alleged were not improper. Therefore, the Court will dismiss Count III ofPlaintiffs

Amended Complaint without prejudice.

       B. Denial of Medical Care Claims

       Plaintiff was allegedly subjected to cruel and unusual punishment in violation of

the Eighth Amendment when she did not receive medical treatment for three days as her

injured arm swelled. (ECF No. 20 fl 70-80.) A plaintiff must satisfy a two-part test to

establish a viable claim of cruel and unusual punishment due to inadequate medical

attention under the Eighth Amendment. Johnson v. Quinones, 145 F.3d 164, 167(4th

Cir. 1998). The objective component is satisfied by a showing that a detainee had a

serious medical need. Id. "[A] serious medical need is one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would

easily recognize the necessity for a doctor's attention." Iko v. Shreve, 535 F.3d 225, 241

                                               10
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 11 of 14 PageID# 350




(4th Cir. 2008)(internal quotations, citations, and alterations omitted).

       The subjective component is established "by showing deliberate indifference by

prison officials." Johnson, 145 F.3d at 167. "Deliberate indifference entails something

more than mere negligence but is satisfied by something less than acts or omissions for

the very purpose of causing harm or with knowledge that harm will result." Id.(quoting

Farmer v. Brennan,511 U.S. 825, 835 (1994)). "[A] prison official 'must both be aware

offacts from which the inference could be drawn that a substantial risk ofserious harm

exists, and he must also draw the inference.'" Id.(quoting Farmer, 511 U.S. at 837).

Deliberate indifference may be "manifested by prison doctors in their response to the

prisoner's needs or by prison guards in intentionally denying or delaying access to

medical care or intentionally interfering with the treatment once prescribed." Estelle v.

Gamble,429 U.S. 97, 104-05 (1976);         Bridges v. Keller, 519 F. App'x 786,787(4th

Cir. 2013)("[Ojfficials evince deliberate indifference to a serious medical need by

completely failing to consider an inmate's complaints or by acting intentionally to delay
or deny the prisoner access to adequate medical care.").

       Plaintiffs contention that her injured arm progressively swelled satisfies the low

threshold ofthe objective component because the injury could arguably be considered a

serious medical need. Nevertheless, Plaintiff does not establish that the officers acted

with deliberate indifference. Plaintiff makes no allegation that Walthall had any further

interactions with her during the period she claims to have been denied medical care. Nor

does she allege that her arm swelled immediately or in his presence. In fact, the

Amended Complaint states that the swelling occurred gradually over the course ofthree

                                              11
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 12 of 14 PageID# 351




days. (ECF No. 20 f 30.) Therefore, this Court finds that Plaintiff has not established

that Walthall was aware of a potential a serious medical risk.^

       Plaintiff also does not contend that Davis was personally involved in her initial

denial or delay of medical care. As such, she cannot establish that Davis was deliberately

different. Moreover, Davis cannot be liable as a supervisor for the officers' conduct as

Plaintiff cannot prove the elements ofsupervisory liability. Plaintiff has not

demonstrated plausible facts to show the officers were aware of a serious medical risk

and thus fails to support her argument that Davis knew and failed to respond to any

alleged constitutional injury the officers committed. See Shaw, 13 F.3d at 799.

Furthermore, Plaintiff does not allege that the delay or denial of her medical care was part

of a policy, custom, or practice ofPRJA. Therefore, Plaintiff cannot bring a § 1983

action against PRJA for her initial delay or denial of medical care. See Monell, 436 U.S.

at 694. Accordingly, the Court will dismiss Count V ofPlaintiffs Amended Complaint

as to Walthall, Davis, and PRJA without prejudice.

       C. Defendant John Does 1-4


       In addition to the claims brought against Walthall, Davis, and PRJA,Plaintiff

brings substantially similar claims against four unknown officers. Plaintiff alleges in

Counts II and V that these officers used excessive force to detain her and denied her


medical care, much like the other named Defendants.




^ Walthall asserts the affirmative defense of qualified immunity. As the Court will dismiss the
Amended Complaint for failing to state an Eight Amendment claim, the Court need not address
whether Walthall is entitled to qualified immunity.

                                               12
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 13 of 14 PageID# 352




       The United States Court of Appeals for the Fourth Circuit has noted that "[t]he

designation of a John Doe defendant is generally not favored in the federal courts."

Njoku V. Unknown Special Unit Staff, 217 F.3d 840(4th Cir. 2000). Moreover,"an

action cannot be maintained solely against Doe defendants." Banks v. City of

Philadelphia, 309 F.R.D. 287,293(E.D. Pa. 2015){ciimg Hindes v. FDIC, 137 F.3d 148,

155(3d Cir.1998)). "[T]o allow for the claims against the unknown defendants to

continue while the identified defendant has been dismissed is to ask individuals of whom

we have no knowledge to defend a claim of which they have no knowledge ...[and]

would offend basic notions of due process." Bey v. City ofPhiladelphia,6 F. Supp. 2d

422,424(E.D. Pa. 1998). Not only are actions against John Doe defendants not

explicitly permitted by the Federal Rules of Civil Procedure, but these actions may lack

Article III standing. Price v. Marsh, No. 2:12-cv-05442, 2013 WL 5409811, *3-4(S.D.

W. Va. Sept. 25,2013)(noting that Rule 10 explicitly requires all parties to be named and

served and, without naming the party, there may not be a case or controversy under

Article III). Moreover, without a named party present, it is questionable whether a claim

is sufficient to satisfy the plausibility standard. Id. at *5 (citing Bell Atl Corp. v.

Twombly,550 U.S. 544, 555,(2007)).

       In this case. Plaintiff has failed to state a claim as to any ofthe named Defendants

as discussed above. Although Plaintiff does allege that John Does 1-4 handcuffed her

using excessive force and denied her medical treatment for three days. Plaintiff does not

present any factual allegations that are distinct from those alleged against the named

Defendants. As discussed above. Plaintiffs Amended Complaint fails to present

                                               13
 Case 3:20-cv-00446-HEH Document 40 Filed 12/02/20 Page 14 of 14 PageID# 353




plausible facts that rise to an Eighth Amendment constitutional violation. Thus, as the

claims against John Does 1-4 are substantively the same as those previously analyzed,

the Court will dismiss Count II and Count V as to John Does 1-4 without prejudice.

                                  IV. CONCLUSION


       For the reasons stated above, Defendants' Motions to Dismiss will be granted.

(ECF Nos. 24, 28.) Accordingly,the Court will dismiss Plaintiffs First Amended

Complaint(ECF No.20)without prejudice. The Motion to Continue and Reset

Deadlines(ECF No. 38)will be denied as moot.

       An appropriate Order will accompany this Memorandum Opinion.

                                                  AM^/s/
                                                 Henry E. Hudson
                                                 Senior United States District Judge
Date: Dfcfc.l^ZOZO
Richmond, VA




                                            14
